PER CURIAM.
We find that the Department of Juvenile Justice’s Certification Memorandum fails to satisfy the statutory standard of Section 120.57(3)(c), Florida Statutes. See Cimbro Corp. v. Jacksonville Transportation Authority, 473 So.2d 209 (Fla. 1st DCA 1985). The petition for review of non-final agency action is therefore GRANTED and the Department’s Certification memorandum is QUASHED. The statutory stay shall remain in effect pending resolution of bid protest proceedings.
WOLF, THOMAS and ROBERTS, JJ., concur.